DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/28/2020, 3/22/2021, and 3/16/2022 were considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 14 is objected to because of the following informalities:  the language “circular zone” is not properly introduced into the claim language.  Examiner suggests the following amendment to claim 14, “… said lens element comprises a plurality of circular zones, wherein for every circular zone having a radius … “ or some other appropriate amendment.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by To et al. (US 2017/0131567, of record).
Regarding Claim 1, To discloses a lens element intended to be worn in front of an eye of a person (par. 8) comprising: a refraction area having a first refractive power (par. 9) based on a prescription for correcting an abnormal refraction of said eye of the person and a second refractive power different from the first refractive power (par. 10) and 
a plurality of at least three optical elements (elements 2, fig.1, par. 0050), at least one optical element having an optical function of not focusing an image on the retina (figs. 6-7; par. 41-42) of the eye so as to slow down the progression of the abnormal refraction of the eye (par. 13, 41, 50).
Regarding Claim 2, To discloses as is set forth above and further discloses wherein the difference between the first refractive power and the second refractive power is greater than or equal to 0.5D (Par. 51, difference of 2.00 D to 5.00 D).
Regarding Claim 5, To discloses as is set forth above and further discloses wherein at least one of the optical elements has an optical function of focusing an image on a position other than the retina (Fig. 6, Par. 0051, lines 10-11).
Regarding Claim 7, To discloses as is set forth above and further discloses wherein in the refraction area the refractive power has at least one discontinuity (Fig. 4, Par. 0050, lines 10-12, refraction areas 2 are independent island-shaped areas which are interpreted as being discontinuous in optical power).
Regarding Claim 15, To discloses as is set forth above and further discloses wherein the at least three optical elements are non-contiguous (Fig. 4, Par. 0050, lines 10-12, at least three refraction areas 2 are independent island-shaped areas which are interpreted as being non-contiguous).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over To et al. (US 2017/0131567, of record) in view of Dai (US 2015/0160477, of record).
Regarding Claim 3, To discloses as is set forth above and but To does not specifically disclose 
wherein the refraction area is formed as the area other than the areas formed as the plurality of optical elements.
However Dai, in the same field of endeavor, teaches wherein the refraction area is formed as the area other than the areas formed as the plurality of optical elements (Fig. 5, areas 1 and 2 do not include area 6, Par. 0009-0016) for the purpose of providing large, small, and medium defocus powers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens element of To with the wherein the refraction area is formed as the area other than the areas formed as the plurality of optical elements of Dai, for the purpose of providing large, small, and medium defocus powers.
Claims 4, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over To et al. (US 2017/0131567, of record) in view of Gupta et al. (US 2010/0201941, of record).
Regarding Claim 4, To discloses as is set forth above and but To does not specifically disclose 
wherein at least one optical element has a non-spherical optical function.
However Gupta, in the same field of endeavor, teaches wherein at least one optical element has a non-spherical optical function (Par. 0032) for the purpose of adjusting the optical power of an area compared to another area.

Regarding Claim 6, To discloses as is set forth above and but To does not specifically disclose 
wherein in the refraction area the refractive power has a continuous variation.
However Gupta, in the same field of endeavor, teaches
wherein in the refraction area the refractive power has a continuous variation (Fig. 6, Par. 0034, progressive optical power of the aspheric surface), for the purpose of forming a multifocal lens. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens element of To with the wherein in the refraction area the refractive power has a continuous variation of Gupta, for the purpose of forming a multifocal lens.
Regarding Claim 11, To discloses as is set forth above and but To does not specifically disclose 
wherein the refraction area has a progressive addition dioptric function.
However Gupta, in the same field of endeavor, teaches
wherein the refraction area has a progressive addition dioptric function (Fig. 6, Par. 0034, progressive optical power of the aspheric surface), for the purpose of forming a multifocal lens. 
. 
Allowable Subject Matter
Claims 8-10, 12, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Further regarding claim 14, as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or teach of a lens element including, as the distinguishing feature(s) in combination with the other limitations wherein the lens element is divided in five complementary zones, a central zone having a power being equal to the first refractive power and four quadrants at 45°, at least one of the quadrant having a refractive power equal to the second refractive power.
Specifically, with respect to claim 14, none of the prior art either alone or in combination disclose or teach of a lens element including, as the distinguishing said lens element comprises a plurality of circular zones, wherein for every circular zone having a radius comprised between 2 and 4 mm comprising a geometrical center located at a distance of the framing reference that faces the pupil of the user gazing straight ahead in standard wearing conditions greater or equal to said radius + 5mm, the ratio between the sum of areas of the parts of optical elements located inside said circular zone and the area of said circular zone is comprised between 20% and 70%.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872